Citation Nr: 1523344	
Decision Date: 06/02/15    Archive Date: 06/16/15

DOCKET NO.  06-31 127	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to an extraschedular rating for residuals of an injury to the thoracic and lumbar spine for substitution and accrued benefits purposes.

2.  Entitlement to a total disability rating for compensation based on individual unemployability (TDIU) on an extraschedular basis for substitution and accrued benefits purposes.



REPRESENTATION

Appellant represented by:	Elie Halpern, Attorney at Law



WITNESSES AT HEARING ON APPEAL

Veteran and his spouse

ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel

INTRODUCTION

The Veteran served on active duty from February 1967 to January 1969.  He died in December 2011 and his surviving spouse is the appellant in this matter.  

In June 2009, a hearing was held before the Veterans Law Judge signing this document, who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c) (West 2014).    

Prior to the Veteran's death, a February 2010 decision of the Board of Veterans' Appeals (Board) denied the Veteran's claim for an initial rating in excess of 20 percent for residuals of an injury to the thoracic and lumbar spine on a schedular basis, granted entitlement to a separate 10 percent rating for radiculopathy of the right lower extremity associated with the service connected thoracic and lumbar spine disability, and denied entitlement to TDIU on a schedular basis.  Simultaneous with the February 2010 decision, the Board remanded the issues of entitlement to an extraschedular rating for residuals of an injury to the thoracic and lumbar spine and entitlement to TDIU on an extraschedular basis, directing therein that both issues be referred for consideration by the Department of Veterans Affairs (VA) Undersecretary for Benefits or the VA Director of Compensation and Pension Service.   

Also prior to the Veteran's death, the Seattle, Washington, VA Regional Office (RO) referred the issues of entitlement to an extraschedular rating for residuals of an injury to the thoracic and lumbar spine and entitlement to TDIU on an extraschedular basis to an office (the advisory review staff) of the Director of Compensation and Pension Service.  However, a determination by this office as to these issues was not accomplished prior to the Veteran's death.    

A March 2012 Board decision dismissed the Veteran's pending appeal due to his death pursuant to 38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2014); Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This decision also noted that the appropriate paperwork had been submitted by the appellant for substitution in the Veteran's claims, but referred the matter of the propriety of the substitution to the Agency of Original Jurisdiction (AOJ) for appropriate action and to provide the appellant with proper notice and her appellate rights.  

Thereafter and by way of a July 2012 memorandum sent by the VA regional office in St. Paul, Minnesota to the RO, it was confirmed that the appellant's substitution was valid and that the RO had jurisdiction of the matter.  This memorandum also indicated that the St. Paul regional office would complete the appellant's claim for Dependence and Indemnity Compensation (DIC), and the Virtual VA folder reflects a denial of the Appellant's claim for service connection for the cause of the Veteran's death by way of an August 2012 decision by the St. Paul regional office.  (While the July 2012 memorandum also indicated that the St. Paul regional office would adjudicate a death pension claim, inspection of the appellant's VA 21-534 received in March 2012 reflects that the appellant was only filing a claim for DIC).  An appeal with respect to the August 2012 denial of service connection for the cause of the Veteran's death has not been filed. 

Given the July 2012 conclusion by the AOJ that the appellant's substitution was  valid, the record was not closed on the date of death of the Veteran; but rather, it remains open for the submission and development of any pertinent additional evidence.  38 U.S.C. § 5121A (West 2014).  Such development would clearly include obtaining determinations from the Director of Compensation and Pension Service as to whether the Veteran is entitled to an extraschedular rating for residuals of an injury to the thoracic and lumbar spine and/or entitlement to TDIU on an extraschedular basis, claims that were pending at the time of the Veteran's death.  As such, the Board in a June 2013 remand requested that such determinations-which, as indicate above, were requested by the February 2010 remand but not completed prior to the Veteran's death-be obtained.  Such determinations were obtained in November 2013, and this case is now ready for appellate review of the issues listed on the Title Page.  

As a final preliminary matter, the Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  The documents in the Virtual VA file, aside from the aforementioned August 2012 rating decision denying the appellant's claim for service connection for the cause of the Veteran's death and notification thereof, are either duplicative of the evidence contained in the paper claims file or not relevant to the matters on appeal.  The VBMS file contains no documents at the time of this writing. 

FINDINGS OF FACT

1.  The service connected disabilities were not productive of symptoms other than those contemplated by the schedular criteria, and the evidence of record does not show that the Veteran's service-connected disabilities  presented such an exceptional or unusual disability picture, with factors such as marked interference with employment or frequent periods of hospitalization, so as to have rendered impractical the application of the regular schedular standards. 

2.  The Veteran's service-connected disabilities did not prevent him from securing substantially gainful employment with consideration of all factors bearing on the issue, to include his employment history and educational and vocational attainment. 

CONCLUSIONS OF LAW

1.  The criteria for an extra-schedular rating for the service-connected thoracic and lumbar spine disabilities for substitution and accrued benefits purposes are not met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1) (2014).

2.  The criteria for entitlement to TDIU on an extraschedular basis for substitution and accrued benefits purposes are not met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2014).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Proper VCAA notice must inform the claimant of any information and evidence not of record:  (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). 

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, the February 2010 remand provide notice of the evidence and information necessary to establish an extraschedular rating for a service connected disability and entitlement to TDIU on an extraschedular basis, as well as the criteria for entitlement to such benefits.  Prior thereto, notification letters, to include those dated in June 2004 and August 2006, provided notice of a claimant's and VA's respective responsibilities in obtaining evidence and information in connection with a claim for benefits.  

The decision of the United States Court of Appeals for Veterans Claims (Court) in Pelegrini v. Principi, 18 Vet. App. 112 (2004) held, in part, that a VCAA notice as required by 38 U.S.C. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  To the extent that any portion of the February 2010 notice was not provided prior to what is viewed as an initial adjudication, any deficiency in the timing of this notice was remedied by readjudication of the issues remaining on appeal in the December 2013 supplemental statement of the case (SSOC).  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Relevant to the duty to assist, the service treatment records (STRs), post-service VA and private treatment reports, and Social Security Administration (SSA) reports have been obtained and considered, and the appellant's representative in a November 2014 response to the December 2013 SSOC indicated that there was no other information or evidence to submit and requested consideration of the appeal by the Board as soon as possible.  Also, the determination from the Director of Compensation and Pension Service and adjudication requested in the June 2013 remand has been accomplished.  As such, there has been substantial  compliance with the instructions of this remand.  Stegall v. West, 11 Vet. App. 268 (1998) (standing for the proposition that the Board is required to insure compliance with the instructions of it remands); see also Dyment v. West, 13 Vet. App. 141 (holding that another remand is not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

With regard to the Veteran's June 2009 hearing, in Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the individual who chairs a hearing fulfill two duties:  (1) to fully explain the issues and (2) and to suggest the submission of evidence that may have been overlooked (not applicable to earlier effective date claims for the reason stated above). 

In this case, the Board finds that, consistent with Bryant, the duties set forth in 38 C.F.R. 3.103(c)(2) have been met, and that the hearing was legally sufficient.  Here, during the June 2009 hearing, the Veterans Law Judge noted, in essence, the matters on appeal, and information was solicited as to the nature and severity of the service-connected disabilities, to include the impact such had on the Veteran's daily life.  Information was also solicited as to the nature of the conditions that caused the Veteran to stop working.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claims," were also fully explained.  See Bryant, 23 Vet. App. at 497.  

Furthermore, testimony was elicited as to who has been providing treatment for his service-connected disabilities, with no indication from this testimony that additional pertinent records are available.  Also, as discussed above, in part due to this testimony, the case was remanded for the additional development, and the appellant's representative in a November 2014 response to the December 2013 SSOC indicated that there was other information or evidence to submit.  Under these circumstances, nothing gives rise to the possibility that evidence had been overlooked with regard to the claims decided herein.  As such, the Board finds that, consistent with Bryant, the duties set forth in 38 C.F.R. 3.103(c)(2) have been complied with and that the Board may proceed to adjudicate the matters addressed in the decision below based on the current record.

Thus, the Board finds that VA has fully satisfied the duty to notify and assist with respect to the claims adjudicated herein.  In the circumstances of this case, additional efforts to assist or notify the appellant with respect to the issues adjudicated below in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist at every stage in this case with respect to the claims, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the appellant will not be prejudiced as a result of the Board proceeding to the merits of the claims remaining on appeal.   


II.  Analysis

When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1). 

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. 

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id.  

TDIU may be assigned when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that the Veteran meets the schedular requirements.  If there is only one service connected disability, this disability should be rated at 60 percent or more, if there are two or more disabilities, at least one should be rated at 40 percent or more with sufficient additional service connected disability to bring the combination to 70 percent or more.  Marginal employment shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a). 

Where these percentage requirements are not met, entitlement to benefits on an extraschedular basis may be considered when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, and consideration is given to the Veteran's background including her employment and educational history.  38 C.F.R. §4.16(b).  The Board does not have the authority to assign an extraschedular TDIU in the first instance.  Bowling v. Principi, 15 Vet. App. 1 (2001).  In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training, and previous work experience, but it may not be given to her age or to any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

Substantially gainful employment is "that which is ordinarily followed by the non-disabled to earn their livelihood with earnings common to the particular occupation in the community where the Veteran resides."  Moore v. Derwinski, 1 Vet. App. 356   (1991) (quoting the VA Adjudication Procedure Manual M21-1, pt. VI, para. 50-55(8) [now para. 7.55b (7)]).  It also suggests "a living wage."  Ferraro v. Derwinski, 1 Vet. App. 326 (1991).  The Court further defined "substantially gainful employment" as "an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that the Veteran actually works and without regard to the Veteran's earned annual income."  Faust v. West, 13 Vet. App. 342 (2000).  The ability to work sporadically or obtain marginal employment is not substantially gainful employment. 
See Moore, 1 Vet. App. at 358; 38 C.F.R. § 4.16(a) ("marginal employment shall not be considered substantially gainful employment").  Marginal employment may also be held to exist, on a facts-found basis, when earned annual income exceeds the poverty threshold.  38 C.F.R. § 4.16(a).

The ultimate question of whether a Veteran is capable of substantial gainful employment is not a medical one; that determination is for the adjudicator.  
See Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013); Floore v. Shinseki, 26 Vet. App. 376, 381 (2013).  As such, the focus of the examiner is not on whether the Veteran is unemployable due to his service-connected disabilities but the functional impairment caused solely by his service-connected disabilities.  VBA Fast Letter 13-13 (June 17, 2013).

Summarizing the pertinent evidence and information with the criteria above in mind, the service connected disabilities consist of residuals of an injury to the thoracic and lumbar spine, rated 20 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5243 (2014) and right lower extremity radiculopathy associated with residuals of an injury to the thoracic and lumbar spine, rated as 10 percent disabling under 38 C.F.R. § 4.124a, DC 8520.  The service connected disabilities combine to a rating of 30 percent.  The propriety of the schedular ratings was addressed in the February 2010 Board decision and that matter is not for consideration in the instant decision.  Consistent with that adjudication, the February 2010 Board decision also denied entitlement to TDIU under 38 C.F.R. § 4.16(a) as the service connected disability ratings did not satisfy the threshold minimum percentage rating requirement of 38 C.F.R. § 4.16(a), and matter of entitlement to TDIU under 38 C.F.R. § 4.16(a) is also not for consideration herein.  

What is for consideration is entitlement to an extraschedular evaluation for service connected disability and entitlement to TDIU on an extraschedular basis for substitution and accrued benefits purposes.  Consistent with the regulatory procedures for such extraschedular consideration, and as directed by the June 2013 remand, the AOJ obtained a Director of Compensation and Pension Service decision addressing these matters that was completed and received in November 2013.  

The November 2013 decision noted the relevant evidence and information of record, to include the service connected ratings of 20 and 10 percent for the service connected disabilities noted above.  Reference was made in this decision to a report from a September 1998 VA examination reflecting a diagnosis of chronic low back strain with intermittent right-sided L4 radiculopathy and osteoarthritis and degenerative joint disease and the following recorded ranges of thoracolumbar spine motion:  Flexion to 45 degrees, extension to 30 degrees, lateral flexion to 5 degrees bilaterally, and lateral rotation to 45 degrees bilaterally.  Additional findings from this examination, but not reported in the November 2013 decision, were moderate tenderness on palpation on the right side of the low back and paraspinous muscle spasm on forward bending.  The examiner noted no weakness or atrophy in the lower extremities, and the Veteran reported shooting pain in the low back lasting five to ten minutes and relieved by lying down. 

Also recorded in the November 2013 decision were the reports from a February 2003 VA examination, to include the notation therein that the Veteran reported the ability to mow the grass, walk a mile, and bicycle for two miles.  It was also noted that the Veteran did not at the time of this examination need to use an ambulatory assistive device and that he was able to rise from a sitting position without difficulty or noticeable pain.  The November 2013 decision reported the February 2003 VA examination finding that the Veteran walked with a limp due to an unrelated right heel condition and the following record ranges of thoracolumbar spine motion:  Flexion to 90 degrees, extension to 15 degrees, lateral flexion to 20 degrees bilaterally, right lateral rotation to 85 degrees and left lateral rotation to 55 degrees.  The decision also noted that the February 2003 VA examination report described right lateral thigh numbness found to be due to a bone graft procedure from a right wrist fusion and normal strength of the lumbar spine.  The February 2003 examiner's conclusions that the Veteran had moderate functional impairment due to his back disability and that such disability was, rather than due to military service, a heavy lifting injury in 1992 and a motor vehicle accident in 1998.  

Next, the November 2013 decision reported the results from a June 2004 VA examination, to include the fact that it was indicated at that time that the Veteran retired in 1997 due to heart disease, and not because of his back condition.  [The Veteran himself also testified as such at the June 2009 hearing.  See June 4, 2009, Hearing Transcript, page 6.]  Additional results from the June 2004 VA examination included the Veteran reporting the ability two walk 'between two blocks and a half-a-mile per day depending on how his heart is functioning.'  The November 2013 decision also noted that the June 2004 VA examination report indicated the Veteran did not need to use an ambulatory assistive device but that there was tenderness and pain in the spine.  The following recorded ranges of thoracolumbar spine motion were reported:  Flexion to 85 degrees, extension to 10 degrees, lateral flexion to 25 degrees bilaterally, and lateral rotation to 40 degrees bilaterally.  Finally, the November 2013 decision noted the June 2004 VA examiner's conclusion that the functional impairment was mild in the thoracic spine and moderately severe in the lumbar spine.  

The November 2013 decision noted that SSA disability benefits were granted based on ischemic heart disease and a right wrist fusion, and that the Veteran filed a claim for TDIU in April 2006, reporting therein that he had stopped working due to a back condition.  In this regard and while not specifically recorded in the November 2013 decision, the record reflects receipt of a VA Form 21-8940, "Veteran's Application for Increased Compensation based on Unemployability," dated in August 2005, and apparently received in April 2006, wherein the Veteran reported education through one year of high school and work experience as a maintenance worker at a hospital from 1973 to 1997.  He reported on this application that he had to stop working in December 1997 due to leg numbness and pain associated with his back disability.   

Also discussed in the November 2013 decision was an October 2005 statement from a private physician in which the ranges of thoracolumbar spine motion were reported as follows:  Flexion to 30 degrees, extension to 10 degrees, and bilateral lateral flexion to 10 degrees.  The November 2013 decision also reported the private physician's decision that the impairment due to the Veteran's back disability was, although no such rating for the thoracolumbar spine is available under the Rating Schedule, best described by a 30 percent rating.  

The November 2013 decision noted the findings from an October 2008 VA examination, in which the ranges of thoracolumbar spine motion were reported as follows:  Flexion to 60 degrees, extension to 25 degrees, right lateral flexion to 20 degrees, left lateral flexion to 30 degrees, right rotation to 25 degrees, and left rotation to 30 degrees.  Findings also noted from the October 2008 VA examination were the fact that posture and gait were within normal limits and that the Veteran did not use an ambulatory assistive device.  

Finally, the November 2013 decision noted the findings from a March 2011 VA examination, in which the ranges of thoracolumbar spine motion were reported as follows:  Flexion to 75 degrees, extension to 10 degrees, bilateral lateral flexion to 30 degrees, and bilateral rotation to 30 degrees.  Also reported was the March 2001 VA examiner's finding that the functional impairment of the Veteran's lumbosacral spine was severe and his following comment: 

It is my impression as the examining board certified orthopedic surgeon that the Veteran is unemployable.  Unemployability is because of his heart condition and past coronary artery bypass graft, and also because of severe lumbar spinal stenosis with intolerance of walking more than one-half block.  There is also intolerance of long periods of standing or being seated.  The [V]eteran is 69 years of age and only has a ninth grade education.  I do not believe he would benefit by attempts at [v]ocational [r]ehabilitation. 

Based on the evidence as set forth above, the conclusion by the Director of Compensation and Pension Service in his November 2013 decision was as follows: 

There is an examination that indicated the Veteran was unemployable due to his serve connected spine condition, but it also noted that non-service connected disabilities contributed to unemployability.  The Veteran has numerous non-service-connected disabilities, including:  congestive heart failure, coronary artery diseases, hypertension, a history of myocardial infarctions and stroke, knee arthralgia, atrial fibrillation, sleep apnea, and gastroesophageal reflux disorder.  Although the Veteran claimed that he retired due to his back condition, an earlier examination reported that he retired due to his heart condition, not the back disability.  The Veteran had functional range of motion in the spine and was ambulatory without assistance.  He was not hospitalized for any significant periods of time due to the back condition.  He was compensated at a level commensurate with rating schedule standards (emphasis added).  The totality of the evidence does not show that the Veteran would have been unemployable in all environments due solely to his service connected back disability (emphasis added).  Therefore, entitlement to TDIU on an extra-schedular basis is denied.  

Given the evidence of record, to include as stated in the Director's determinations, the Board finds no basis on which to disagree with these determinations.  
See 38 C.F.R. §§ 3.321(b)(1), 4.16(b); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 95 (1996); Van Hoose, 4 Vet. App. at 361, 363 (1993).  In this regard, and as emphasized above, the Director clearly found that the Veteran was "compensated at a level commensurate with rating schedule standards." As such, his decision is operative as to both the question of whether an extraschedular rating may be assigned for service connected disability and whether  TDIU may be granted on an extraschedular basis.   

Supporting the determinations by the Director is the fact that the Veteran had a functional range of motion at each examination referenced above, and was ambulatory without assistance at each examination.  Second, and of significant import, is the fact that the Veteran has at various times reported the ability to mow the grass, walk a mile, and bicycle for two miles (February 2003 VA examination) and walk as much as a half mile per day dependent on his heart functioning (June 2004 VA examination).  Such statements present a picture of activity, or the ability to engage in activity, that at least falls within the rating schedule.  

Moreover, in addressing the Veteran's contentions that he had to retire due to service connected spine disability, in point of fact he told the June 2004 VA examiner that he retired due to his heart disability.  Contemporaneous documents such as the June 2004 VA examination report have much greater probative value, both because of their contemporaneous nature and because they were prepared by medical personnel for neutral (treatment/evaluation) purposes, than the Veteran's subsequent statements to VA adjudicatory personnel-made in contemplation of monetary benefits-that he had to retire due to service connected disability.  Also casting doubt on the notion that the Veteran had to retire due to service connected disability, and his credibility, are his inconsistent statements in this regard, as in sworn testimony to the undersigned, he indicated that he retired due to heart disability.  See June 4, 2009, Hearing Transcript, page 6.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)] (in weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.)   

Finally, the record reflects no hospitalizations for service connected disability, much less the "frequent periods" of such described for entitlement to an extraschedular rating under 38 C.F.R. § 3.321(b)(1).  In this regard, the Veteran himself testified that he "could not remember" if he had been hospitalized for spinal disability, but did not think he had so.  See June 4, 2009, Hearing Transcript, page 18.

In sum, the record weighs against a conclusion that the Veteran's service-connected disabilities presented such an exceptional or unusual disability picture so as to have rendered impractical the application of the regular schedular standards.  The Veteran's sympoms related to his service-connected back disability is contemplated by the diagnostic criteria.  Additionally, the Veteran's service-connected disabilities are not of such severity as to preclude the Veteran's participation in a substantially gainful occupation with consideration of all factors bearing on the issue, to include his employment history and educational and vocational attainment. 

In reaching the above decisions, the Board has considered the assertions that service-connected disability warranted an extraschedular rating and rendered the Veteran incapable of substantial employment prior to his death.  The Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gilbert, Caluza, supra; Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994).  Competency of evidence differs from weight and credibility. The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker, 10 Vet. App. at 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25  (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify"). 

In this case, the Veteran was competent to report symptoms because this required only personal knowledge as it came through his senses.  Layno, 6 Vet. App. at 470.  The Board acknowledges the belief of the Veteran and his surviving spouse that symptoms due to service-connected disability were of such severity as to warrant an extraschedular rating and TDIU; however, the competent evidence of record simply weighs against a conclusion that service connected disability rendered the rating schedule impractical or that the Veteran was unable to secure and follow a substantially gainful occupation by reason of service-connected disability prior to this death.  

In conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the claims for an extraschedular rating for residuals of an injury to the thoracic and lumbar spine or TDIU on an extraschedular basis for substitution and accrued benefits purposes.  As such, that doctrine is not applicable with respect to these claims, and these claims must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.




CONTINUE ON THE NEXT PAGE


ORDER

An extraschedular rating for residuals of an injury to the thoracic and lumbar spine for substitution and accrued benefits purposes is denied. 

TDIU on an extraschedular basis for substitution and accrued benefits purposes is denied.




____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


